
	

113 HJ 112 IH: Providing for the approval of the Congress of the proposed Third Amendment to the Agreement for Co-operation Between the United States of America and the International Atomic Energy Agency that was transmitted to Congress on January 29, 2014.
U.S. House of Representatives
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		2d Session
		H. J. RES. 112
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2014
			Mr. Royce (for himself and Mr. Engel) introduced the following joint resolution; which was referred to the Committee on Foreign Affairs
		
		JOINT RESOLUTION
		Providing for the approval of the Congress of the proposed Third Amendment to the Agreement for
			 Co-operation Between the United States of America and the International
			 Atomic Energy Agency that was transmitted to Congress on January 29, 2014.
	
	
		That the Congress does favor the proposed agreement for cooperation transmitted to the Congress by
			 the President on January 29, 2014.
		
